Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 9-10, 12-14, 18, and 20 objected to because of the following informalities:  
In claim 9, line 1, it appears Applicant intended “claim 8, wherein” to read --claim 8, further wherein--
In claim 10, line 1, it appears Applicant intended “claim 8, wherein” to read --claim 8, further wherein--
In claim 12, line 1, it appears Applicant intended “claim 11, wherein” to read --claim 11, further wherein--
In claim 13, line 1, it appears Applicant intended “claim 11, wherein” to read --claim 11, further wherein--
In claim 14, line 7, it appears Applicant intended “for the vehicle for the machine learning system” to read --for the vehicle from the machine learning system--
In claim 18, line 3, it appears Applicant intended “a memory” to read --a non-transitory memory--
In claim 20, line 1, it appears Applicant intended “a computer readable storage medium” to read --a non-transitory computer readable storage medium--
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11, 14-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanbe et al. (US PGPub. No. 2020/0013237). 
Regarding claim 1, Kanbe discloses a computer-implemented method for generating a vehicle report for a vehicle, comprising: obtaining static vehicular data for the vehicle (¶0037); obtaining dynamic vehicular data for the vehicle (¶0028, ¶0034); obtaining environmental data associated with the vehicle (¶0028, 0034); computing a maintenance score based on the static vehicular data, dynamic vehicular data, and environmental data (¶0035); obtaining a maintenance procedure for the vehicle (¶0071); adjusting an interval associated with the maintenance procedure based on the maintenance score (¶0035); and providing the adjusted interval in the vehicle report (¶0040). 
Regarding claim 2, Kanbe discloses the method of claim 1, wherein obtaining environmental data includes obtaining ambient temperature data (¶0028). 
Regarding claim 3, Kanbe discloses the method of claim 1, wherein obtaining environmental data includes obtaining ambient humidity data (¶0028). 
Regarding claim 5, Kanbe discloses the method of claim 1, wherein obtaining environmental data includes obtaining terrain data (¶0028; Examiner notes “tilt of the vehicle body” is indicative of terrain data). 

Regarding claim 14, Kanbe discloses the method of claim 1, further comprising: obtaining unscheduled maintenance data (¶0035); inputting unscheduled maintenance data into a machine learning system as training data (¶0035); inputting the static vehicular data, dynamic vehicular data, and environmental data for the vehicle into the machine learning system (¶0035); and generating a vehicular recommendation for the vehicle for the machine learning system (¶0040). 
Regarding claim 15, Kanbe discloses the method of claim 14, wherein the vehicular recommendation includes a maintenance schedule (¶0035, ¶0040). 
Regarding claim 18, Kanbe discloses an electronic computing device comprising: a processor [20]; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: obtaining static vehicular data for a vehicle (¶0037); obtaining dynamic vehicular data for the vehicle (¶0028, ¶0034); obtaining environmental data associated with the vehicle (¶0028, ¶0034); computing a maintenance score based on the static vehicular data, dynamic vehicular data, and environmental data (¶0035); obtaining a maintenance procedure for the vehicle (¶0071); adjusting an interval associated with the maintenance procedure based on the maintenance score (¶0035); obtaining unscheduled maintenance data (¶0035); inputting the unscheduled maintenance data into a machine learning system as training data (¶0035); inputting the static vehicular data, dynamic vehicular data, and environmental data for the vehicle into the machine learning system (¶0035); and generating a vehicular recommendation for the vehicle from the machine learning system (¶0040). 
Regarding claim 20, Kanbe discloses a computer program product for an electronic computing device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computing device . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe as applied to claim 1 above, and further in view of Tucker (US PGPub. No. 2019/0080524). 
Regarding claim 4, Kanbe discloses the method of claim 1 (Kanbe ¶0028, ¶0034-0035, ¶0037, ¶0040, ¶0071), but appears to be silent on the method further wherein obtaining environmental data includes obtaining airborne salinity data. 
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe as applied to claim 1 above, and further in view of Davidson (US PGPub. No. 2019/0385385). 
Regarding claim 6, Kanbe discloses the method of claim 1 (Kanbe ¶0028, ¶0034-0035, ¶0037, ¶0040, ¶0071), but appears to be silent on the method further wherein obtaining environmental data includes obtaining altitude data. 
Davidson, however, teaches a method for predicting when an operational component will fail wherein operation altitude data is considered (Davidson ¶0057). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kanbe in view of Davidson. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Kanbe to include altitude data among the environmental data considered, as doing so was a known way of accounting for the impacts of altitude on component remaining life, as recognized by Davidson (Davidson ¶0057). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe as applied to claim 1 above, and further in view of Rash et al. (US PGPub. No. 2002/0104323). 
Regarding claim 7, Kanbe discloses the method of claim 1 (Kanbe ¶0028, ¶0034-0035, ¶0037, ¶0040, ¶0071), but appears to be silent on the method further wherein obtaining environmental data includes obtaining storage data. 
. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe as applied to claim 1 above, and further in view of Adams et al. (US PGPub. No. 2014/0018999).
Regarding claim 8, Kanbe discloses the method of claim 1 (Kanbe ¶0028, ¶0034-0035, ¶0037, ¶0040, ¶0071), but appears to be silent on the method further wherein obtaining dynamic vehicle data includes obtaining suspension deflection data. 
Adams, however, teaches a vehicle component diagnostic method that includes obtaining suspension deflection data (Adams Abstract; ¶0055, ¶0059, ¶0068, ¶0106). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kanbe in view of Adams. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Kanbe to include suspension deflection data among the dynamic data considered, as doing so was a known way of diagnosing suspension components in need of replacement/maintenance, as recognized by Adams (Adams Abstract; ¶0055, ¶0059, ¶0068, ¶0106). 
Regarding claim 9, Kanbe in view of Adams teaches the method of claim 8, wherein obtaining suspension deflection data includes obtaining average suspension deflection data (Adams ¶0080). 
. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe as applied to claim 11 above, and further in view of Manzari et al. (US PGPub. No. 2018/0229744). 
Regarding claim 12, Kanbe discloses the method of claim 11 (Kanbe ¶0028, ¶0034-0037, ¶0040, ¶0071), but appears to be silent on the method further wherein obtaining engine data includes obtaining average revolutions-per-minute data. 
Manzari, however, teaches a vehicle maintenance method including adjusting a maintenance interval based on average revolutions-per-minute data (Manzari ¶0004, ¶0040, ¶0102). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kanbe in view of Manzari. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Kanbe to include average revolutions-per-minute data among dynamic vehicle data, as doing so was a known way of accounting for maintenance impacts from engine RPM history, as recognized by Manzari (Manzari ¶0004, ¶0040, ¶0102). 
Regarding claim 13, Kanbe in view of Manzari teaches the method of claim 11 (Kanbe ¶0028, ¶0034-0037, ¶0040, ¶0071), wherein obtaining engine data includes obtaining average idle time data (Manzari ¶0004, ¶0040, ¶0102), as previously discussed, and with the same motivation as applied, in regard to claim 12, above. 
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe as applied to claim 14 above, and further in view of Aziz et al. (US PGPub. No. 2017/0352082). 
Regarding claim 16, Kanbe discloses the method of claim 14 (Kanbe ¶0028, ¶0034-0035, ¶0037, ¶0040, ¶0071), but appears to be silent on the method further wherein the vehicular recommendation includes a vehicle sell recommendation. 

Regarding claim 17, Kanbe in view of Aziz teaches the method of claim 14 (Kanbe ¶0028, ¶0034-0035, ¶0037, ¶0040, ¶0071), wherein the vehicular recommendation includes a vehicle purchase recommendation (Aziz ¶0215), as previously modified, and with the same motivation as applied, in regard to claim 16, above. 
Regarding claim 19, Kanbe in view of Aziz teaches the electronic computing device of claim 18 (Kanbe ¶0028, ¶0034-0035, ¶0037, ¶0040, ¶0071), wherein the memory further comprises instructions, that when executed by the processor, perform the step of including a vehicle sell recommendation in the vehicular recommendation (Aziz Abstract; ¶0015, ¶0218, ¶0277), as previously modified, and with the same motivation as applied, in regard to claim 16, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669